Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Priority under Provisional Application 62/789,008 is acknowledged.

Response to Arguments
Applicant’s arguments, see Pgs. 8-9, filed 03/30/2021, with respect to the 35 USC 103 rejections of claims 1-16 and 18-20 have been fully considered and are persuasive. 
Regarding independent claims 1, 8, and 19, the Examiner is in agreement that neither King nor Petousis, alone or in combination, teach “a subsequent prediction, according to subsequent sensor data obtained at a subsequent point in time, associated with the aspect relating to operating the subject vehicle along a path”. However, the Examiner notes that as this limitation was not included in the original claim set, the original rejection of independent claims 1, 8, and 19 (and similarly dependent claims 2-7, 9-16, 18, and 20) are rendered moot. Accordingly, the original 35 USC 103 rejection of claims 1-16 and 18-20 has been withdrawn and a new rejection is made in view of King, Petousis, and Thagadur Shivappa
Claim 17, originally rejected over King and Petousis in view of Kimura, similarly depends from claim 8; thus the original rejection of claim 17 is similarly rendered moot. Accordingly, the original 35 USC 103 rejection of claim 17 has been withdrawn and a new rejection is made in view of King, Petousis, and Thagadur Shivappa.
Applicant's arguments, see Pgs. 9-11 filed 03/30/2021, with respect to the 35 USC 103 rejection of claim 1, have been fully considered but they are not persuasive. Applicant argues that neither King nor Petousis disclose “in response to determining that the correspondence satisfies an inaccuracy threshold, store the provisional prediction and the sensor data associated with the provisional prediction”. However, Petousis teaches ([0029]) “…a lossless transmission of the calculated error values to the remote platform for correction of the predicted values produced using the machine learning model of the remote platform.” Further, the Examiner notes that this activity is in response ([0073]) to the determination of error values; that is, the presence of error values is the inaccuracy threshold. Petousis further teaches ([0078]) that for vehicle sensor data and predicted vehicle sensor data represented as nonnumeric values, values are compared and if there is not a match between an actual sensor value and the corresponding predicted sensor value at a time n, step S240 determines an error (i.e., the correspondence satisfies an inaccuracy threshold by not matching).  As a result, the error transmitted in step S270 may comprise the actual vehicle sensor data (i.e., the sensor data associated with the provisional prediction). Petousis even further teaches ([0079]) that the error data may be used to correct predicted sensor data by adding or subtracting the predicted value by the error data value. In order for such a computation to take place, the predicted sensor values (i.e., the provisional prediction) must be stored at least temporarily in the memory of the system. Thus, Petousis does teach the aforementioned limitation. Accordingly, the 35 USC 103 rejection of claim 1 is upheld.
Applicant's arguments, see Pg. 11 filed 03/30/2021, with respect to the 35 USC 103 rejection of claim 7, have been considered but they are not persuasive. Applicant argues that neither King nor Petousis teach, alone or in combination, a determination that the sensor data is unreliable. However, Petousis teaches ([0071]) that the error is calculated as follows: “Actual-sensor value (A-svn) at a time (n, where n>0) subtracted by Predicted-sensor value (P-svn) at a time (n) [(A-svn) - (P-svn)]=Error (values or data)”. From this formula, it is evident that the calculated error is equally dependent upon actual sensor values and predicted sensor values. As such, should a predicted value be accurate to real-world conditions and the actual value is inaccurate (e.g., in a case where the sensor is faulty), the resulting error would be indicative that the sensor data associated with the provisional prediction is unreliable. Applicant further argues that because Petousis relies on the sensor data in rebuilding the sensor data on the remote platform, it cannot be said to disclose determining that the sensor data is unreliable. However, the Examiner notes that Petousis teaches ([0019]) “wherein the one or more streams of sensor data include actual sensor values generated by one or more sensor of the first computing entity”. Thus, while Petousis does 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2020/0148201 A1), hereinafter King, in view of Petousis et al. (US 2020/0097841 A1), hereinafter Petousis, and in further view of Thagadur Shivappa (US 2017/0295446 A1).

Regarding claim 1, King teaches a supervisory system for a subject vehicle, comprising:
one or more processors;
King teaches ([0118]) that "The first system 504 may include one or more processors 522 and memory 524 communicatively coupled with the one or more processors 522. The second system 506 may include one or more processors 526 and memory 528 communicatively coupled with the one or more processors 526." For future reference, the first system 504 corresponds to the provisional prediction, while the second system 506 corresponds to the subsequent prediction.
a memory communicably coupled to the one or more processors and storing:
King teaches ([0118]) that "The first system 504 may include one or more processors 522 and memory 524 communicatively coupled with the one or more processors 522. The second system 506 may include one or more processors 526 and memory 528 communicatively coupled with the one or more processors 526."
a prediction module including instructions that when executed by the one or more processors cause the one or more processors to generate a provisional prediction according to sensor data from at least one sensor of a subject vehicle,
King teaches ([0120]) that "In examples, the memory 524 of the first system 504 may store one or more components 534. For example, the first system 504 may correspond to the primary system 106 of FIGS. 1 and 2 and store the localization component 202, the perception component 204, the prediction component 206... The processor(s) 522 may execute the one or more components 534 to cause the first system 504 to perform various actions discussed herein." King further teaches ([0039]): “In some instances, the perception component 204 may provide primary perception data and/or processed sensor data to various components of the autonomous vehicle 102… In other examples, the perception component 204 may provide primary perception data and/or processed sensor data to other components of the autonomous vehicle 102, such as the localization component 202 and/or the prediction component 206.” Thus, the prediction component 206 is supplied with sensor data from the perception component 204. King even further teaches ([0040]) that “The prediction component 206 may associate a track with a detected object and/or predict an object trajectory [i.e., a provisional prediction]… In some examples, the prediction component 206 may include machine learned models to predict a behavior of an object in the environment based on lighting state (e.g. blinker detection), object velocity/acceleration… “. Therefore, the prediction module generates a provisional prediction according to sensor data from the perception component 204.
the provisional prediction being associated with an aspect relating to operating the subject vehicle along a path;
King teaches ([0018]): "For example, the primary system 106 may analyze the sensor data 114 to localize the autonomous vehicle 102... determine a classification of the object, predict an object track, generate a trajectory 116 for the autonomous vehicle 102, and so on." Predicting an object track of an object near the autonomous vehicle 102 or generating a preliminary trajectory for the vehicle would easily be identified as an aspect relating to operating the vehicle along a path by one of ordinary skill in the art.
and a monitoring module including instructions that when executed by the one or more processors cause the one or more processors to analyze the provisional prediction in relation to a subsequent prediction about the aspect to determine a correspondence between the provisional prediction and the subsequent prediction,
King teaches ([0012]) that "In examples, the secondary system may take over control of the vehicle when the secondary system detects a potential collision that was missed by the primary system. To illustrate, the secondary system may receive a trajectory for the vehicle from the primary system [i.e., a preliminarily predicted trajectory]. The secondary system may analyze sensor data to identify a current position of an object around the vehicle and predict a future position of the object. The secondary system may then determine if the trajectory of the vehicle is likely to intersect the current or predicted position of the object. If so, this may indicate that the primary system missed detecting a potential collision with the object." Like the primary system (i.e., the first system 504 / primary system 106), the secondary system (i.e., the second system 506 / secondary system 108) also possesses a monitoring module and processors, as taught by King ([0118]): “…The second system 506 may include one or more processors 526 and memory 528 communicatively coupled with the one or more processors 526.” King even further teaches ([0046]) that “As illustrated, the secondary system 108 includes… a perception/prediction component 216…” As with the primary system, the perception/prediction component 216 is capable of ([0054]) “predicting one or more trajectories for each object”. 
However, King does not teach the logging of the provisional prediction and the sensor data associated with the provisional prediction in response to determining that the correspondence satisfies an inaccuracy threshold. Petousis teaches systems and methods for processing vehicle data, comprising:
and, in response to determining that the correspondence satisfies an inaccuracy threshold, store the provisional prediction and the sensor data associated with the provisional prediction to log potential inaccuracies in generating predictions based, at least in part, on the sensor data.
Petousis teaches ([0073]) that "Once error values are determined, S270, which includes transmitting the error data to the remote computing platform and correcting the future values of vehicle sensor data using the error data [i.e., the transmitted error data is saved/logged for use in correcting future values of vehicle sensor data] ..." As disclosed in the Abstract of Petousis, the error values are derived from predicted sensor values (i.e., a provisional prediction) generated by two instances of a trained model (a provisional prediction and a subsequent prediction). One of ordinary skill in the art would recognized that in order to calculate error values of the predicted sensor values, the predicted sensor values must be stored either temporarily or permanently in the memory of the system.  Petousis further teaches ([0078]) that “In some embodiments, if the vehicle sensor data and the predicted vehicle sensor data are represented as nonnumeric values… the error calculation becomes a comparison of the nonnumeric values… of the prediction of the machine learning unit and the actual value of the vehicle sensor and when there is not a match between an actual sensor value at a time (n, where n>0) and a predicted sensor value at a time (n), S240 determines an error. In such cases, the error transmitted in step S270 may comprise the actual vehicle sensor data…” Thus, the inaccuracy threshold is the determination that there is not a match between the sensor values, which results in the transmission (and therefore at least temporary storage in memory) of the actual vehicle sensor data (i.e., sensor data associated with the provisional prediction). Petousis even further teaches ([0079]) “using the transmitted error in correction of the predicted vehicle sensor data at the second machine learning unit… S270 may perform error correction in any suitable manner including by augmenting (e.g., adding) or diminishing (e.g., subtracting) a predicted vehicle sensor value by the error data value or in the case that the error data includes a nonnumeric error, substituting the predicted vehicle sensor value with the error data value.” In order to perform step 270 above, the predicted vehicle sensor value and error data value (i.e., actual sensor data in the case of nonnumeric error) must be at least temporarily stored in order to perform augmenting, diminishing, or substitution.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified King to incorporate the teachings of Petousis to provide a supervisory system for a subject vehicle wherein the provisional prediction and the sensor data associated with the provisional prediction are stored to log potential inaccuracies. Doing so would grant the prediction process of King the ability to directly compare the results of provisional (primary) and subsequent (secondary) predictions. This is particularly advantageous, as logging errors and inaccuracies between the provisional and subsequent predictions would allow for further refinement of the prediction process (e.g., updating the machine learning systems or algorithms used to produce the predictions to address the observed errors). This advantage also applies to the stored sensor data, which may be analyzed for potential inconsistencies (e.g., a malfunctioning sensor).
However, neither King nor Petousis teach a subsequent prediction, according to subsequent sensor data obtained at a subsequent point in time, associated with the aspect relating to operating the subject vehicle along a path. Thagadur Shivappa teaches spatialized audio output based on predicted position data applicable to vehicles, comprising:
and a subsequent prediction, according to subsequent sensor data obtained at a subsequent point in time, associated with the aspect relating to operating the subject vehicle along a path;
Thagadur Shivappa teaches ([0071]): “In another particular implementation, the position predictor 104 may update the predicted position data 112 to indicate a different predicted trajectory based on changes in the sensor data 110 (e.g., the position data). To illustrate, at time t0, the predicted position data 112 may indicate a first predicted trajectory based on the sensor data 110. At time t1, the position predictor 104 may determine that sensor data associated with time t1 indicates that a second predicted trajectory is the closest match to a current user trajectory.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King and Petousis to incorporate the teachings of Thagadur Shivappa to provide a subsequent prediction, according to subsequent sensor data obtained at a subsequent point in time, associated with the aspect relating to operating the subject vehicle along a path. Thagadur Shivappa teaches ([0043]) the system may be applied on a remote-controlled or autonomous vehicle. Accordingly, it would be advantageous to implement the teachings of Thagadur Shivappa, as it is beneficial to generate predicted trajectories based on the most up-to-date sensor data. For instance, an obstacle might be detected at a time t1 that was not detected at time t0; such a scenario may result in the vehicle colliding with the detected obstacle. Incorporating the teachings of Thagadur Shivappa advantageously serves to provide better, up-to-date predictions which in turn help to protect the safety of the vehicle and its occupants.

Regarding claim 2, King, Petousis, and Thagadur Shivappa teach the aforementioned limitations of claim 1. King further teaches:
wherein the monitoring module further includes instructions to determine that the correspondence satisfies the inaccuracy threshold when a responsive action that is planned for the subject vehicle based, at least in part, on the provisional prediction differs from a subsequent responsive action of the subject vehicle that is determined based on the subsequent prediction.
King teaches ([0012]) that "In examples, the secondary system may take over control of the vehicle when the secondary system detects a potential collision that was missed by the primary system. To illustrate, the secondary system may receive a trajectory for the vehicle from the primary system [i.e., the responsive action generated based on the provisional prediction]. The secondary system may analyze sensor data to identify a current position of an object around the vehicle and predict a future position of the object. The secondary system may then determine if the trajectory of the vehicle is likely to intersect the current or predicted position of the object. If so [i.e., the inaccuracy threshold is met], this may indicate that the primary system missed detecting a potential collision with the object. Here, the secondary system may cause the vehicle to decelerate, stop, or perform another maneuver (e.g., change lanes, swerve, etc.) to avoid a collision with the object." 

Regarding claim 3, King, Petousis, and Thagadur Shivappa teach the aforementioned limitations of claim 1. King further teaches:
wherein the monitoring module further includes instructions to determine that the correspondence satisfies the inaccuracy threshold when an event predicted by the provisional prediction does not occur and a subsequent event predicted by the subsequent prediction does occur.
King teaches ([0012]) that "In examples, the secondary system may take over control of the vehicle when the secondary system detects a potential collision that was missed by the primary system [i.e., an event predicted by the provisional prediction does not occur]. To illustrate, the secondary system may receive a trajectory for the vehicle from the primary system. The secondary system may analyze sensor data to identify a current position of an object around the vehicle and predict a future position of the object. The secondary system may then determine if the trajectory of the vehicle is likely to intersect the current or predicted position of the object. If so [i.e., the subsequent event predicted by the subsequent prediction does occur and the inaccuracy threshold is satisfied], this may indicate that the primary system missed detecting a potential collision with the object. Here, the secondary system may cause the vehicle to decelerate, stop, or perform another maneuver (e.g., change lanes, swerve, etc.) to avoid a collision with the object."

Regarding claim 4, King, Petousis, and Thagadur Shivappa teach the aforementioned limitations of claim 1. King further teaches:
the monitoring module further includes instructions to determine that the correspondence satisfies the inaccuracy threshold by identifying a variation between the provisional prediction and the subsequent prediction by comparing attributes of the provisional prediction and the subsequent prediction.
King teaches ([0012]) that "In examples, the secondary system may take over control of the vehicle when the secondary system detects a potential collision that was missed by the primary system. To illustrate, the secondary system may receive a trajectory for the vehicle from the primary system. The secondary system may analyze sensor data to identify a current position of an object around the vehicle and predict a future position of the object. The secondary system may then determine if the trajectory of the vehicle is likely to intersect the current or predicted position of the object. If so this may indicate that the primary system missed detecting a potential collision with the object. Here, the secondary system may cause the vehicle to decelerate, stop, or perform another maneuver (e.g., change lanes, swerve, etc.) to avoid a collision with the object." Thus, the inaccuracy threshold is satisfied by identification of a variation between the provisional prediction and the subsequent prediction by comparing attributes of the provisional and subsequent provisions (here, whether or not the predicted trajectories intersect the current or predicted position of the object).

Regarding claim 5, King, Petousis, and Thagadur Shivappa teach the aforementioned limitations of claim 1. King further teaches:
the provisional prediction and the subsequent prediction predict one or more of: a movement of an object detected in the sensor data, a position, relative to the subject vehicle, of an object detected in the sensor data, and an action of an agent detected in the sensor data.
King teaches ([0012]) that "In examples, the secondary system may take over control of the vehicle when the secondary system detects a potential collision that was missed by the primary system. To illustrate, the secondary system may receive a trajectory for the vehicle from the primary system. The secondary system may analyze sensor data to identify a current position of an object around the vehicle and predict a future position of the object. The secondary system may then determine if the trajectory of the vehicle is likely to intersect the current or predicted position of the object. If so, this may indicate that the primary system missed detecting a potential collision with the object. Here, the secondary system may cause the vehicle to decelerate, stop, or perform another maneuver (e.g., change lanes, swerve, etc.) to avoid a collision with the object."

Regarding claim 6, King, Petousis, and Thagadur Shivappa teach the aforementioned limitations of claim 1. King further teaches:
the aspect relates to maneuvers that the subject vehicle executes along the path or events that occur along the path.
King teaches ([0018]): "For example, the primary system 106 may analyze the sensor data 114 to localize the autonomous vehicle 102... determine a classification of the object, predict an object track, generate a trajectory 116 for the autonomous vehicle 102, and so on."

Regarding claim 7, King, Petousis, and Thagadur Shivappa teach the aforementioned limitations of claim 1. However, neither King nor Thagadur Shivappa teach a determination, based at least in part on the provisional prediction and the sensor data associated with the provisional prediction, that a sensor of the subject vehicle is malfunctioning or that the sensor data associated with the provisional prediction is unreliable. Petousis teaches systems and methods for processing vehicle data, comprising:
the monitoring module further includes instructions to determine, based at least in part on the provisional prediction and the sensor data associated with the provisional prediction, one or more of the following: 1) a sensor of the at least one sensor of the subject vehicle is malfunctioning, and 2) the sensor data associated with the provisional prediction is unreliable.
Petousis teaches ([0053]): "As shown in FIG. 2, the method 200 includes: receiving (or collecting) vehicle sensor data S210, providing as input a subset of the vehicle sensor data into a first machine learning unit implementing a machine learning algorithm S220, predicting future values of vehicle sensor data by the first machine learning unit S230, providing as input a subset of the vehicle sensor data into a second machine learning unit at a remote computing platform S240, predicting future values of vehicle sensor data by the second machine learning unit at the remote computing platform (e.g., the cloud) S250, calculating error data between values of the predicted vehicle sensor data and the values of the actual vehicle sensor data S260..." Petousis teaches ([0071]) that the error is calculated as follows: “Actual-sensor value (A-svn) at a time (n, where n>0) subtracted by Predicted-sensor value (P-svn) at a time (n) [(A-svn) - (P-svn)]=Error (values or data)”. From this formula, it is evident that the calculated error is equally dependent upon actual sensor values and predicted sensor values. As such, should a predicted value be accurate to real-world conditions and the actual value detected by the sensor is inaccurate, the resulting error would be indicative that the sensor data associated with the provisional prediction is unreliable.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified King, Petousis, and Thagadur Shivappa to further incorporate the teachings of Petousis to provide a supervisory system for a subject vehicle wherein the monitoring module determines, based at least in part on the provisional prediction and the sensor data associated with the provisional prediction, that the sensor data associated with the provisional prediction is unreliable. Doing so would be advantageous in the determination of an appropriate response to the provisional and subsequent predictions. For instance, incorporating the error analysis of Petousis would allow for a direct comparison of the error values corresponding to the sensor data used to generate the predictions. Since the sensor data is used in the development of the responsive action of the vehicle, it is of great importance to be able to identify unreliable sensor data so as to avoid making dangerous responsive actions based on the unreliable data.

Regarding claim 8, King teaches a method for improving operation of an autonomous/semi-autonomous vehicle, comprising:
generating a provisional prediction according to sensor data from at least one sensor of a subject vehicle, the provisional prediction being associated with an aspect relating to operating the subject vehicle along a path;
King teaches ([0018]): "For example, the primary system 106 may analyze the sensor data 114 to localize the autonomous vehicle 102... determine a classification of the object, predict an object track, generate a trajectory 116 for the autonomous vehicle 102, and so on."
analyzing the provisional prediction in relation to a subsequent prediction about the aspect to determine a correspondence between the provisional prediction and the subsequent prediction;
King teaches ([0012]) that "In examples, the secondary system may take over control of the vehicle when the secondary system detects a potential collision that was missed by the primary system. To illustrate, the secondary system may receive a trajectory for the vehicle from the primary system. The secondary system may analyze sensor data to identify a current position of an object around the vehicle and predict a future position of the object. The secondary system may then determine if the trajectory of the vehicle is likely to intersect the current or predicted position of the object. If so, this may indicate that the primary system missed detecting a potential collision with the object."
However, King does not teach the logging of the provisional prediction and the sensor data associated with the provisional prediction in response to determining that the correspondence satisfies an inaccuracy threshold. Petousis teaches systems and methods for processing vehicle data, comprising:
and in response to determining that the correspondence satisfies an inaccuracy threshold, storing the provisional prediction and the sensor data associated with the provisional prediction to log potential inaccuracies that occur in generating predictions based, at least in part, on the sensor data.
Petousis teaches ([0073]) that "Once error values are determined, S270, which includes transmitting the error data to the remote computing platform and correcting the future values of vehicle sensor data using the error data [i.e., the transmitted error data is saved/logged for use in correcting future values of vehicle sensor data] ..." As disclosed in the Abstract of Petousis, the error values are derived from predicted sensor values (i.e., a provisional prediction) generated by two instances of a trained model (a provisional prediction and a subsequent prediction). One of ordinary skill in the art would recognized that in order to calculate error values of the predicted sensor values, the predicted sensor values must be stored either temporarily or permanently in the memory of the system.  Petousis further teaches ([0078]) that “In some embodiments, if the vehicle sensor data and the predicted vehicle sensor data are represented as nonnumeric values… the error calculation becomes a comparison of the nonnumeric values… of the prediction of the machine learning unit and the actual value of the vehicle sensor and when there is not a match between an actual sensor value at a time (n, where n>0) and a predicted sensor value at a time (n), S240 determines an error. In such cases, the error transmitted in step S270 may comprise the actual vehicle sensor data…” Thus, the inaccuracy threshold is the determination that there is not a match between the sensor values, which results in the transmission (and therefore at least temporary storage in memory) of the actual vehicle sensor data (i.e., sensor data associated with the provisional prediction). Petousis even further teaches ([0079]) “using the transmitted error in correction of the predicted vehicle sensor data at the second machine learning unit… S270 may perform error correction in any suitable manner including by augmenting (e.g., adding) or diminishing (e.g., subtracting) a predicted vehicle sensor value by the error data value or in the case that the error data includes a nonnumeric error, substituting the predicted vehicle sensor value with the error data value.” In order to perform step 270 above, the predicted vehicle sensor value and error data value (i.e., actual sensor data in the case of nonnumeric error) must be at least temporarily stored in order to perform augmenting, diminishing, or substitution.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified King to incorporate the teachings of Petousis to provide a method for improving operation of an autonomous/semi-autonomous vehicle wherein the provisional prediction and the sensor data associated with the provisional prediction are stored to log potential inaccuracies. Doing so would grant the prediction process of King the ability to directly compare the results of provisional (primary) and subsequent (secondary) predictions. This is particularly advantageous, as logging errors and inaccuracies between the provisional and subsequent predictions would allow for further refinement of the prediction process (e.g., updating the machine learning systems or algorithms used to produce the predictions to address the observed errors). This advantage also applies to the stored sensor data, which may be analyzed for potential inconsistencies (e.g., a malfunctioning sensor).
However, neither King nor Petousis teach a subsequent prediction, according to subsequent sensor data obtained at a subsequent point in time, associated with the aspect relating to operating the subject vehicle along a path. Thagadur Shivappa teaches spatialized audio output based on predicted position data applicable to vehicles, comprising:
generating a subsequent prediction, according to subsequent sensor data obtained at a subsequent point in time, associated with the aspect relating to operating the subject vehicle along a path;
Thagadur Shivappa teaches ([0071]): “In another particular implementation, the position predictor 104 may update the predicted position data 112 to indicate a different predicted trajectory based on changes in the sensor data 110 (e.g., the position data). To illustrate, at time t0, the predicted position data 112 may indicate a first predicted trajectory based on the sensor data 110. At time t1, the position predictor 104 may determine that sensor data associated with time t1 indicates that a second predicted trajectory is the closest match to a current user trajectory.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King and Petousis to incorporate the teachings of Thagadur Shivappa to provide a subsequent prediction, according to subsequent sensor data obtained at a subsequent point in time, associated with the aspect relating to operating the subject vehicle along a path. Thagadur Shivappa teaches ([0043]) the system may be applied on a remote-controlled or autonomous vehicle. Accordingly, it would be advantageous to implement the teachings of Thagadur Shivappa, as it is beneficial to generate predicted trajectories based on the most up-to-date sensor data. For instance, an obstacle might be detected at a time t1 that was not detected at time t0; such a scenario may result in the vehicle colliding with the detected obstacle. Incorporating the teachings of Thagadur Shivappa advantageously serves to provide better, up-to-date predictions which in turn help to protect the safety of the vehicle and its occupants.

Regarding claim 9, King, Petousis, and Thagadur Shivappa teach the aforementioned limitations of claim 8. King further teaches:
determining that the correspondence satisfies the inaccuracy threshold when a responsive action that is planned for the subject vehicle based, at least in part, on the provisional prediction differs from a subsequent responsive action of the subject vehicle that is determined based on the subsequent prediction.
King teaches ([0012]) that "In examples, the secondary system may take over control of the vehicle when the secondary system detects a potential collision that was missed by the primary system. To illustrate, the secondary system may receive a trajectory for the vehicle from the primary system. The secondary system may analyze sensor data to identify a current position of an object around the vehicle and predict a future position of the object. The secondary system may then determine if the trajectory of the vehicle is likely to intersect the current or predicted position of the object. If so, this may indicate that the primary system missed detecting a potential collision with the object."

Regarding claim 10, King, Petousis, and Thagadur Shivappa teach the aforementioned limitations of claim 8. King further teaches:
determining that the correspondence satisfies the inaccuracy threshold when an event predicted by the provisional prediction does not occur and a subsequent event predicted by the subsequent prediction does occur.
King teaches ([0012]) that "In examples, the secondary system may take over control of the vehicle when the secondary system detects a potential collision that was missed by the primary system [i.e., an event predicted by the provisional prediction does not occur]. To illustrate, the secondary system may receive a trajectory for the vehicle from the primary system. The secondary system may analyze sensor data to identify a current position of an object around the vehicle and predict a future position of the object. The secondary system may then determine if the trajectory of the vehicle is likely to intersect the current or predicted position of the object. If so [i.e., the subsequent event predicted by the subsequent prediction does occur and the inaccuracy threshold is satisfied], this may indicate that the primary system missed detecting a potential collision with the object. Here, the secondary system may cause the vehicle to decelerate, stop, or perform another maneuver (e.g., change lanes, swerve, etc.) to avoid a collision with the object."

Regarding claim 11, King, Petousis, and Thagadur Shivappa teach the aforementioned limitations of claim 8. King further teaches:
determining that the correspondence satisfies the inaccuracy threshold by identifying a variation between the provisional prediction and the subsequent prediction by comparing attributes of the provisional prediction and the subsequent prediction.
King teaches ([0012]) that "In examples, the secondary system may take over control of the vehicle when the secondary system detects a potential collision that was missed by the primary system. To illustrate, the secondary system may receive a trajectory for the vehicle from the primary system. The secondary system may analyze sensor data to identify a current position of an object around the vehicle and predict a future position of the object. The secondary system may then determine if the trajectory of the vehicle is likely to intersect the current or predicted position of the object. If so this may indicate that the primary system missed detecting a potential collision with the object. Here, the secondary system may cause the vehicle to decelerate, stop, or perform another maneuver (e.g., change lanes, swerve, etc.) to avoid a collision with the object." Thus, the inaccuracy threshold is satisfied by identification of a variation between the provisional prediction and the subsequent prediction by comparing attributes of the provisional and subsequent provisions (here, whether or not the predicted trajectories intersect the current or predicted position of the object).

Regarding claim 12, King, Petousis, and Thagadur Shivappa teach the aforementioned limitations of claim 8. King further teaches:
the provisional prediction and the subsequent prediction predict one or more of: a movement of an object detected in the sensor data, a position, relative to the subject vehicle, of an object detected in the sensor data, and an action of an agent detected in the sensor data.
King teaches ([0012]) that "In examples, the secondary system may take over control of the vehicle when the secondary system detects a potential collision that was missed by the primary system. To illustrate, the secondary system may receive a trajectory for the vehicle from the primary system. The secondary system may analyze sensor data to identify a current position of an object around the vehicle and predict a future position of the object. The secondary system may then determine if the trajectory of the vehicle is likely to intersect the current or predicted position of the object. If so, this may indicate that the primary system missed detecting a potential collision with the object. Here, the secondary system may cause the vehicle to decelerate, stop, or perform another maneuver (e.g., change lanes, swerve, etc.) to avoid a collision with the object."

Regarding claim 13, King, Petousis, and Thagadur Shivappa teach the aforementioned limitations of claim 1. King further teaches:
the aspect relates to maneuvers that the subject vehicle executes along the path or events that occur along the path.
King teaches ([0018]): "For example, the primary system 106 may analyze the sensor data 114 to localize the autonomous vehicle 102... determine a classification of the object, predict an object track, generate a trajectory 116 for the autonomous vehicle 102, and so on."

Regarding claim 14, King, Petousis, and Thagadur Shivappa teach the aforementioned limitations of claim 8. However, neither King nor Thagadur Shivappa teach a determination, based at least in part on the provisional prediction and the sensor data associated with the provisional prediction, that a sensor of the subject vehicle is malfunctioning or that the sensor data associated with the provisional prediction is unreliable. Petousis teaches systems and methods for processing vehicle data, comprising:
determining, based at least in part on the provisional prediction and the sensor data associated with the provisional prediction, one or more of the following: 1) a sensor of the at least one sensor of the subject vehicle is malfunctioning, and 2) the sensor data associated with the provisional prediction is unreliable.
Petousis teaches ([0053]): "As shown in FIG. 2, the method 200 includes: receiving (or collecting) vehicle sensor data S210, providing as input a subset of the vehicle sensor data into a first machine learning unit implementing a machine learning algorithm S220, predicting future values of vehicle sensor data by the first machine learning unit S230, providing as input a subset of the vehicle sensor data into a second machine learning unit at a remote computing platform S240, predicting future values of vehicle sensor data by the second machine learning unit at the remote computing platform (e.g., the cloud) S250, calculating error data between values of the predicted vehicle sensor data and the values of the actual vehicle sensor data S260..." One of ordinary skill in the art would recognize that a calculation of error data would result in an understanding of whether or not the sensor data associated with the provisional prediction is unreliable.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified King, Petousis, and Thagadur Shivappa to further incorporate the teachings of Petousis to provide a method for improving operation of an autonomous/semi-autonomous vehicle comprising a determination, based at least in part on the provisional prediction and the sensor data associated with the provisional prediction, that the sensor data associated with the provisional prediction is unreliable. Doing so would be advantageous in the determination of an appropriate response to the provisional and subsequent predictions. For instance, incorporating the error analysis of Petousis would allow for a direct comparison of the error values corresponding to the sensor data used to generate the predictions. Since the sensor data is used in the development of the responsive action of the vehicle, it is of great importance to be able to identify unreliable sensor data so as to avoid making dangerous responsive actions based on the unreliable data.

Regarding claim 15, King, Petousis, and Thagadur Shivappa teach the aforementioned limitations of claim 8. However, neither King nor Thagadur Shivappa teach adjusting a prediction algorithm based on the sensor data associated with the provisional prediction. Petousis teaches systems and methods for processing vehicle data, comprising:
adjusting a prediction algorithm for generating predictions based on the sensor data associated with the provisional prediction.
Petousis teaches ([0083]): “In this example, the trained machine learning units at the device and at the cloud are given as input a sample of video frames (e.g., Frame 1-Frame 5) to predict a future frame (Frame 6).” Petousis further teaches ([0085]): “Each of the trained machine learning units may be re-trained periodically. The machine learning unit at the vehicle may be re-trained using trailing values for the actual video frame values obtained from a camera or other sensor of the vehicle…”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified King, Petousis, and Thagadur Shivappa to further incorporate the teachings of Petousis to provide a method for improving operation of an autonomous/semi-autonomous vehicle wherein a prediction algorithm is adjusted based on the sensor data associated with the provisional prediction. Doing so would serve to reduce the error of the prediction algorithm's predicted values, as recognized by Petousis ([0080]). Improvement of the prediction algorithm would subsequently result in improvement of the responsive actions of the vehicle, thereby reducing the risk of collision or harm to the vehicle and its occupants.

Regarding claim 16, King, Petousis, and Thagadur Shivappa teach the aforementioned limitations of claim 15. However, neither King nor Thagadur Shivappa teach changing training data used in machine learning for the prediction algorithm. Petousis teaches systems and methods for processing vehicle data, comprising:
adjusting the prediction algorithm includes changing one or more of: training data used in machine learning for the prediction algorithm, a calculation timing of the prediction algorithm relative to an amount of data generated by the at least one sensor of the subject vehicle, and input parameters of the prediction algorithm.
Petousis teaches ([0080]): "S280, which includes analyzing the error data and providing as a new subset of vehicle sensor data to the second machine learning unit, functions to periodically transmit to the remote computing platform a new subset of vehicle sensor data comprising a trailing sample of actual vehicle sensor data based on the analysis of the error data. The new subset of vehicle sensor data would be used as input to re-train the machine learning algorithm in order to reduce error of the machine algorithm's predicted values."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified King, Petousis, and Thagadur Shivappa to further incorporate the teachings of Petousis to provide a method for improving operation of an autonomous/semi-autonomous vehicle wherein adjusting the prediction algorithm includes changing the training data used in machine learning for the prediction algorithm. Doing so would serve to reduce the error of the prediction algorithm's predicted values, as recognized by Petousis ([0080]).

Regarding claim 18, King, Petousis, and Thagadur Shivappa teach the aforementioned limitations of claim 8. However, neither King nor Thagadur Shivappa teach transmitting the provisional prediction and the sensor data associated with the provisional prediction to a cloud-based system to log errors. Petousis teaches systems and methods for processing vehicle data, comprising:
transmitting the provisional prediction and the sensor data associated with the provisional prediction to a cloud-based system to log errors.
Petousis teaches ([0073]) that "Once error values are determined, S270, which includes transmitting the error data to the remote computing platform and correcting the future values of vehicle sensor data using the error data [i.e., the transmitted error data is saved/logged for use in correcting future values of vehicle sensor data] ..." As disclosed in the Abstract of Petousis, the error values are derived from predicted sensor values (i.e., a provisional prediction) generated by two instances of a trained model (a provisional prediction and a subsequent prediction). One of ordinary skill in the art would recognized that in order to calculate error values of the predicted sensor values, the predicted sensor values must be stored either temporarily or permanently in the memory of the system.  Petousis further teaches ([0078]) that “In some embodiments, if the vehicle sensor data and the predicted vehicle sensor data are represented as nonnumeric values… the error calculation becomes a comparison of the nonnumeric values… of the prediction of the machine learning unit and the actual value of the vehicle sensor and when there is not a match between an actual sensor value at a time (n, where n>0) and a predicted sensor value at a time (n), S240 determines an error. In such cases, the error transmitted in step S270 may comprise the actual vehicle sensor data…” Thus, the inaccuracy threshold is the determination that there is not a match between the sensor values, which results in the transmission (and therefore at least temporary storage in memory) of the actual vehicle sensor data (i.e., sensor data associated with the provisional prediction). Petousis even further teaches ([0079]) “using the transmitted error in correction of the predicted vehicle sensor data at the second machine learning unit… S270 may perform error correction in any suitable manner including by augmenting (e.g., adding) or diminishing (e.g., subtracting) a predicted vehicle sensor value by the error data value or in the case that the error data includes a nonnumeric error, substituting the predicted vehicle sensor value with the error data value.” In order to perform step 270 above, the predicted vehicle sensor value and error data value (i.e., actual sensor data in the case of nonnumeric error) must be at least temporarily stored/transmitted in order to perform augmenting, diminishing, or substitution.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified King, Petousis, and Thagadur Shivappa to further incorporate the teachings of Petousis to provide a method for improving operation of an autonomous/semi-autonomous vehicle wherein the provisional prediction and the sensor data associated with the provisional prediction are transmitted to a cloud-based system to log errors. Offloading error logging to a cloud-based system would serve to reduce the computational load on the systems within the vehicle, freeing up computing resources which may instead be allocated to making faster predictions. Further, cloud-based services typically store data with a degree of redundancy (i.e., backups) which may not be readily achieved in the subject vehicle.

Regarding claim 19, King teaches a non-transitory computer-readable medium for detecting inaccurate predictions generated in a vehicle system, comprising:
and including instructions that when executed by one or more processors cause the one or more processors to:
King teaches ([0118]) that "The first system 504 may include one or more processors 522 and memory 524 communicatively coupled with the one or more processors 522. The second system 506 may include one or more processors 526 and memory 528 communicatively coupled with the one or more processors 526." King further teaches  ([0119]): "Memory 524, 528, and/or 532 may be examples of non-transitory computer-readable media. The memory 524, 528, and/or 532 may store an operating system and one or more software applications, instructions, programs, and/or data to implement the methods described herein and the functions attributed to the various systems."
generate a provisional prediction according to sensor data from at least one sensor of a subject vehicle, the provisional prediction being associated with an aspect relating to operating the subject vehicle along a path;
King teaches ([0018]) that "For example, the primary system 106 may analyze the sensor data 114 to localize the autonomous vehicle 102... determine a classification of the object, predict an object track, generate a trajectory 116 for the autonomous vehicle 102, and so on."
analyze the provisional prediction in relation to a subsequent prediction about the aspect to determine a correspondence between the provisional prediction and the subsequent prediction;
King teaches ([0012]): "In examples, the secondary system may take over control of the vehicle when the secondary system detects a potential collision that was missed by the primary system. To illustrate, the secondary system may receive a trajectory for the vehicle from the primary system. The secondary system may analyze sensor data to identify a current position of an object around the vehicle and predict a future position of the object. The secondary system may then determine if the trajectory of the vehicle is likely to intersect the current or predicted position of the object. If so, this may indicate that the primary system missed detecting a potential collision with the object."
However, King does not teach the logging of the provisional prediction and the sensor data associated with the provisional prediction in response to determining that the correspondence satisfies an inaccuracy threshold. Petousis teaches systems and methods for processing vehicle data, comprising:
and in response to determining that the correspondence satisfies an inaccuracy threshold, storing the provisional prediction and the sensor data associated with the provisional prediction to log potential errors in generating predictions based, at least in part, on the sensor data.
Petousis teaches ([0073]) that "Once error values are determined, S270, which includes transmitting the error data to the remote computing platform and correcting the future values of vehicle sensor data using the error data [i.e., the transmitted error data is saved/logged for use in correcting future values of vehicle sensor data] ..." As disclosed in the Abstract of Petousis, the error values are derived from predicted sensor values (i.e., a provisional prediction) generated by two instances of a trained model (a provisional prediction and a subsequent prediction). One of ordinary skill in the art would recognized that in order to calculate error values of the predicted sensor values, the predicted sensor values must be stored either temporarily or permanently in the memory of the system.  Petousis further teaches ([0076]) that "In a second implementation, S270 may function to perform transmissions of error data in lossy mode. In such second implementation, S270 may function transmit less than all errors or an amount of error values at or below a lossy threshold. Additionally, or alternatively, S270 may function to selectively determine which error values and/or an amount of error values to transmit based on a computation and/or comparison in which an absolute value of an error value may be compared to an error threshold. In the circumstance that the absolute value of a computed error value satisfies or exceeds the error threshold, S270 may function to selectively transmit the computed error value." Petousis even further teaches ([0081]): "S280 may implement one or more error threshold that may dynamically trigger the transmission of the trailing sample to the remote computing platform. For instance, if an average of the calculated error for a sample of the predicted values at the first machine learning unit exceeds a predetermined error threshold, this may automatically trigger a transmission to the remote computing platform by the vehicle of a trailing sample of vehicle sensor data comprising a most recent in time vehicle sensor data values." 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified King to incorporate the teachings of Petousis to provide a non-transitory computer-readable medium for detecting inaccurate predictions generated in a vehicle system wherein the provisional prediction and the sensor data associated with the provisional prediction are stored to log potential inaccuracies. Doing so would grant the prediction process of King the ability to directly compare the results of provisional (primary) and subsequent (secondary) predictions. This is particularly advantageous, as logging errors and inaccuracies between the provisional and subsequent predictions would allow for further refinement of the prediction process (e.g., updating the machine learning systems or algorithms used to produce the predictions to address the observed errors). This advantage also applies to the stored sensor data, which may be analyzed for potential inconsistencies (e.g., a malfunctioning sensor).
However, neither King nor Petousis teach a subsequent prediction, according to subsequent sensor data obtained at a subsequent point in time, associated with the aspect relating to operating the subject vehicle along a path. Thagadur Shivappa teaches spatialized audio output based on predicted position data applicable to vehicles, comprising:
generate a subsequent prediction, according to subsequent sensor data obtained at a subsequent point in time, associated with the aspect relating to operating the subject vehicle along a path;
Thagadur Shivappa teaches ([0071]): “In another particular implementation, the position predictor 104 may update the predicted position data 112 to indicate a different predicted trajectory based on changes in the sensor data 110 (e.g., the position data). To illustrate, at time t0, the predicted position data 112 may indicate a first predicted trajectory based on the sensor data 110. At time t1, the position predictor 104 may determine that sensor data associated with time t1 indicates that a second predicted trajectory is the closest match to a current user trajectory.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King and Petousis to incorporate the teachings of Thagadur Shivappa to provide a subsequent prediction, according to subsequent sensor data obtained at a subsequent point in time, associated with the aspect relating to operating the subject vehicle along a path. Thagadur Shivappa teaches ([0043]) the system may be applied on a remote-controlled or autonomous vehicle. Accordingly, it would be advantageous to implement the teachings of Thagadur Shivappa, as it is beneficial to generate predicted trajectories based on the most up-to-date sensor data. For instance, an obstacle might be detected at a time t1 that was not detected at time t0; such a scenario may result in the vehicle colliding with the detected obstacle. Incorporating the teachings of Thagadur Shivappa advantageously serves to provide better, up-to-date predictions which in turn help to protect the safety of the vehicle and its occupants.

Regarding claim 20, King, Petousis, and Thagadur Shivappa teach the aforementioned limitations of claim 19. However, neither King nor Thagadur Shivappa teach instructions to transmit the provisional prediction and the sensor data associated with the provisional prediction to a cloud-based system to log errors. Petousis teaches systems and methods for processing vehicle data, comprising:
the instructions further include instructions to transmit the provisional prediction and the sensor data associated with the provisional prediction to a cloud-based system to log errors.
Petousis teaches ([0073]) that "Once error values are determined, S270, which includes transmitting the error data to the remote computing platform and correcting the future values of vehicle sensor data using the error data [i.e., the transmitted error data is saved/logged for use in correcting future values of vehicle sensor data] ..." As disclosed in the Abstract of Petousis, the error values are derived from predicted sensor values (i.e., a provisional prediction) generated by two instances of a trained model (a provisional prediction and a subsequent prediction). One of ordinary skill in the art would recognized that in order to calculate error values of the predicted sensor values, the predicted sensor values must be stored either temporarily or permanently in the memory of the system.  Petousis further teaches ([0078]) that “In some embodiments, if the vehicle sensor data and the predicted vehicle sensor data are represented as nonnumeric values… the error calculation becomes a comparison of the nonnumeric values… of the prediction of the machine learning unit and the actual value of the vehicle sensor and when there is not a match between an actual sensor value at a time (n, where n>0) and a predicted sensor value at a time (n), S240 determines an error. In such cases, the error transmitted in step S270 may comprise the actual vehicle sensor data…” Thus, the inaccuracy threshold is the determination that there is not a match between the sensor values, which results in the transmission (and therefore at least temporary storage in memory) of the actual vehicle sensor data (i.e., sensor data associated with the provisional prediction). Petousis even further teaches ([0079]) “using the transmitted error in correction of the predicted vehicle sensor data at the second machine learning unit… S270 may perform error correction in any suitable manner including by augmenting (e.g., adding) or diminishing (e.g., subtracting) a predicted vehicle sensor value by the error data value or in the case that the error data includes a nonnumeric error, substituting the predicted vehicle sensor value with the error data value.” In order to perform step 270 above, the predicted vehicle sensor value and error data value (i.e., actual sensor data in the case of nonnumeric error) must be at least temporarily stored in order to perform augmenting, diminishing, or substitution.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified King, Petousis, and Thagadur Shivappa to further incorporate the teachings of Petousis to provide a non-transitory computer-readable medium for detecting inaccurate predictions generated in a vehicle system wherein the provisional prediction and the sensor data associated with the provisional prediction are transmitted to a cloud-based system to log errors. Offloading error logging to a cloud-based system would serve to reduce the computational load on the systems within the vehicle, freeing up computing resources which may instead be allocated to making faster predictions. Further, cloud-based services typically store data with a degree of redundancy (i.e., backups) which may not be readily achieved in the subject vehicle.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over King, Petousis, and Thagadur Shivappa in view of Kimura (US 2013/0345871 A1).

Regarding claim 17, King and Petousis teach the aforementioned limitations of claim 8. King further teaches:
a responsive action for controlling the subject vehicle determined based, at least in part, on the provisional prediction,
King teaches ([0012]): "In examples, the secondary system may take over control of the vehicle when the secondary system detects a potential collision that was missed by the primary system [i.e., an incorrect provisional prediction from the primary system]. To illustrate, the secondary system may receive a trajectory for the vehicle from the primary system [i.e., a responsive action for controlling the subject vehicle]. The secondary system may analyze sensor data to identify a current position of an object around the vehicle and predict a future position of the object. The secondary system may then determine if the trajectory of the vehicle is likely to intersect the current or predicted position of the object. If so, this may indicate that the primary system missed detecting a potential collision with the object."
However, neither King nor Thagadur Shivappa teach storing the sensor data generated by the at least one sensor over a period of time prior to generation of the provisional prediction. Petousis teaches systems and methods for processing vehicle data, comprising:
provisional prediction and the sensor data associated with the provisional prediction includes storing the sensor data generated by the at least one sensor over a period of time prior to generation of the provisional prediction,
Petousis teaches ([0032]) that "While the embodiment described above impliedly predicts or estimates data values based on extrapolation, the machine learning models described in the embodiments [i.e., both the primary and secondary prediction systems] herein may use any data calculation technique including interpolation, extrapolation, and/or a combination thereof." Petousis further teaches ([0033]): "For instance, in one implementation, the compression method implements a buffer at the encoder (e.g., the vehicle) that stores data from one or more sensors and the like. The compression implements identical machine learning models at the encoder and decoder (e.g., remote computing platform) that function to interpolate (e.g., predict) data values between known (actual data values) sensor values in the buffer." One of ordinary skill in the art would appreciate that the implementation of a buffer would necessitate the storage of sensor data over a period of time, no matter how brief.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified King to further incorporate the teachings of Petousis to provide a method for improving operation of an autonomous/semi-autonomous vehicle wherein the sensor data generated by the at least one sensor over a period of time prior to generation of the provisional prediction is stored. Doing so would preserve the data for later analysis/use in improving the prediction algorithms. For instance, if a prediction results in an action that causes an accident with another vehicle, the data could be reviewed to gain a better understanding of why the prediction failed to detect the other vehicle.
However, while King and Petousis both include calculations executed in generating the provisional prediction, neither King, Petousis, nor Thagadur Shivappa explicitly teach the inclusion of the exact calculations made while generating the prediction as a part of the prediction process. Kimura teaches a robot controlling device which can accurately estimate the temperature of a frame, comprising:
and calculations executed in generating the provisional prediction.
Kimura teaches ([0036]) that "The temperature calculation formula storing unit 110 stores calculation formulas used to estimate the temperatures of the frames 116 to 119."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified King, Petousis, and Thagadur Shivappa to incorporate the teachings of Kimura to provide a method for improving operation of an autonomous/semi-autonomous vehicle wherein calculations executed in generating the provisional prediction are included in the provisional prediction and the sensor data associated with the provisional prediction. Doing so would preserve the calculation history for later analysis/use in improving action determination. For instance, if a prediction results in an action that causes an accident with another vehicle, the calculations could be reviewed to gain a better understanding of where in the calculation process the provisional prediction failed to detect the other vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nix et al. (US 10,768,621 B1) teaches a method for determining and providing alternative routes for autonomous vehicles. Two types of routes are determined: a first canonical route, and a second canonical route. Soliman (US 2020/0031371 A1) teaches driver behavior learning and driving coach strategy using artificial intelligence, wherein the driving behavior learning algorithm uses vehicle sensor data for supervised learning.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        

/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662